Citation Nr: 1709308	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for anxiety and cognitive disorders.

2.  Entitlement to an initial rating higher than 10 percent for hypothyroidism.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 2007 to June 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

With regard to the issue of entitlement to a TDIU currently listed on the cover page, the Board recognizes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher rating claim when such claim is raised by the record.  In this case, entitlement to a TDIU was denied in a July 2013 rating decision.  The Board is remanding this issue in observance of VA Fast Letter 13-13.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to initial increased ratings for his anxiety/cognitive disorders and his hypothyroidism.  

The Board notes that the Veteran's most recent VA examinations for his anxiety/cognitive disorders and hypothyroidism were in April 2012, almost five years ago.  A substantial amount of relevant medical evidence has been added to the record since the last supplemental statement of the case issued in June 2012.  To ensure that there is sufficient evidence of record that addresses all the rating criteria, the Board finds that the Veteran should undergo updated comprehensive VA examinations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997). 
Additionally, VA Fast Letter 13-13 provides that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued.  The Veteran filed a NOD in August 2010, initiating the appeal of the March 2010 denials of initial ratings in excess of 30 percent and 10 percent for anxiety and cognitive disorders and hypothyroidism, respectively.  Thereafter, during the course of this appeal, the RO denied entitlement to a TDIU in a July 2013 rating decision.  A SOC or SSOC has not been issued to the Veteran for his claim of entitlement to a TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran filed a NOD regarding an increased evaluation for service-connected anxiety and cognitive disorders and hypothyroidism, and while the appeal was pending, the Veteran claimed TDIU due to the disabilities on appeal, and the July 2013 rating decision denied the TDIU claim, the AMC/RO should undergo appropriate action as set forth in Fast Letter 13-13. 

2.  Afford the Veteran a VA examination to determine the current severity of his anxiety and cognitive disorders.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130.  The pertinent rating criteria must be provided to the examiner.

3.  Afford the Veteran a VA examination to determine the current severity of his hypothyroidism.  The examiner should identify and completely describe all current symptomatology. The Veteran's claims folder must be reviewed by the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.119, Diagnostic Code 7903.  The pertinent rating criteria must be provided to the examiner.

4. After all of the above actions have been completed, readjudicate all claims. If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5. Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

